This cause is presented upon motion to dismiss the writ of error herein which was sued out to a final judgment.
The grounds of the motion are that all errors are predicated upon matters in pais and that such matters are not evidenced by a bill of exceptions.
Several errors are assigned by plaintiff in error questioning the correctness of an order of the court below in vacating and setting aside an order of non-suit and reinstating of the cause on the trial docket.
The order of non-suit and the order reinstating the cause are contained in the transcript. These orders are a part of the record proper. Poppell v. Culpepper, 56 Fla. 515, 47 So. R. 351.
It was not necessary for defendant in error to have taken a non-suit in the court below. Circuit Court Rule 51; *Page 691 
Haile v. Mason Hotel  Inv. Co., 71 Fla. 469, 71 So. R. 540. And no reason for dismissing the writ of error has been made to appear.
Motion denied.